DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A copy of Wandell, “Chapter 5: The Retinal Representation,” Foundations of Vision, Stanford Univ., March 25, 2016 was not submitted with the IDS. The reference is included herewith and cited on form PTO-892.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
Reference #105 seen in Fig. 1B
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
Fig. 5C (mentioned in paragraph 00103)
Fig. 5D (mentioned in paragraph 00103)  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0082 there are two different numbers referring to the same part. Reference Number 110 is referred to as “motion onset” and Reference Number 115 is referred to as “motion onset”. Examiner suggests correction to Reference Number 115 as “motion offset” as seen in Fig. 1B.  
In paragraph 0088, “SUV” is not defined.
In paragraph 00102, there should be a close parenthesis at the end of the paragraph.
In paragraph 00112, there should be a close parenthesis at the end of the paragraph.
In paragraph 00132, “the horizontal EOG” should apparently be “the horizontal EEG”.
In paragraph 00161, “YC” and “APS” are not defined.
In paragraph 00165, “APS” is not defined.
Appropriate correction is required.

Claim Objections
Claims 2-15 are objected to because of the following informalities: 
With respect to Claims 2-15, all instances of “the computer-accessible medium” should apparently be “the non-transitory computer-accessible medium” for consistency with its antecedent.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The corresponding structure for “a computer hardware arrangement” is a computer or processor with an input/output port and a display as seen in Fig. 17.
The corresponding structure for “a display arrangement” is a touch screen with ability to input information (00194).
The corresponding structure for “an EEG arrangement” is electrodes covering the whole head (see paragraph 00132)
The corresponding structure for “a computer arrangement” is a computer (see paragraph 00192).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 31 and 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16, 31, 46-48 are all within at least one of the four categories.
The independent claim 1 recites:
generating the diagnostic data based on the EEG information.
The independent claim 16 recites:
generate the diagnostic data based on the EEG information.
	The independent claim 31 recites:
generating the diagnostic data based on the EEG information.
The independent claim 46 recites:
generate the diagnostic data based on the EEG information.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word 
	
The claimed steps of providing, receiving, and generating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, an experienced clinician can perform the claimed step of generating data by mentally looking at a display of EEG information and making a diagnosis based on what the EEG information indicates.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
segregating, decomposing, determining, initiating, ending and using) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-16, 31, 46-48 are not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, generating, segregating, decomposing, initiating, ending and using merely invoke a computer as a tool.
The data-gathering step (receiving) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, generating, segregating, decomposing, initiating, ending and using. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide health information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for providing, receiving and generating. The claims do not apply the obtained health information to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a non-transitory computer accessible medium; a computer arrangement; a computer hardware arrangement; a display arrangement; and an EEG arrangement.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (para [000192-000194] and Fig. 17) which discloses that the additional elements comprise generic computer components that are configured to perform the generic computer functions (e.g. generating, receiving) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature of record in the application such as:  Javitt DC. Neurophysiological models for new treatment development in schizophrenia: early sensory approaches. Ann NY Acad Sci 2015; 1344: 92-104; Lakatos P et al., An oscillatory 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 16, 31 and 46-47 are rejected under 35 U.S.C. 102a(2) as being anticipated by Jung (US 20170035317 A1; cited by applicant).
With respect to Claim 1, Jung discloses a non-transitory computer-accessible medium (see paragraph 0103, “non-transitory computer readable medium”) having stored thereon computer executable instructions (see paragraph 0103, “computer program instructions encoded”) for generating diagnostic data associated with a likelihood of at least one patient developing at least one mental disease (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function like schizophrenia), wherein, when a computer arrangement (see paragraph 0037, “data processing unit”, Fig. 1A #120) executes the instructions the computer arrangement is configured to perform procedures comprising: 
providing at least one visual pattern to the at least one patient (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect); 
receiving electroencephalogram (EEG) information from the at least one patient that is based on the at least one visual pattern (see paragraph 0042, acquire EEG signals from electrodes in contact with head of subject based on the response to the presented visual stimuli); and 
generating the diagnostic data based on the EEG information (see paragraph 0034, diagnosis and detection of disease progression with analysis of EEG data and see paragraph 0043, quantitative assessment produced by process to analyze data). 

With respect to Claim 2, all limitations of claim 1 apply in which Jung further discloses the computer arrangement is further configured to generate the diagnostic data by utilizing at least one of (i) a stimulus-onset event-related spectral perturbation (ESRP) procedure, (ii) a motion-onset ESRP procedure, or (iii) a steady-state evoked potential (ssVEP) procedure to the EEG information (see paragraph 0045, “analyze mfSSVEP data with respect to a frequency spectrum”).

With respect to Claim 5, all limitations of claim 1 apply in which Jung further discloses the computer arrangement is configured to generate the diagnostic data by decomposing neurological responses in the EEG information into a plurality of underlying spectral frequencies (see paragraph 0042, the acquired EEG signals are analyzed and processed to extract mfSSEVP data and see paragraph 0045, analyze mfSSVEP data with respect to a frequency spectrum).

With respect to Claim 6, all limitations of claim 5 apply in which Jung further discloses the underlying spectral frequencies correspond to at least one of (i) a predominant event-related spectral perturbation (ESRP) response, (ii) a motion-onset N2m component, or (iii) a steady-state evoked potential (ssVEP) (see paragraph 0045, “analyze mfSSVEP data with respect to a frequency spectrum”).

With respect to Claim 7, all limitations of claim 6 apply in which Jung discloses that the ESRP response is in a first frequency range of about 4Hz to about 7Hz, the motion-onset N2m component is in a second frequency range of about 1Hz to about 4Hz and the ssVEP is at about 8Hz (see Fig. 1F, frequency is at 8Hz range).

With respect to Claim 8, all limitations of claim 1 apply in which the diagnostic data is related to at least one of Alzheimer's disease (see paragraph 0027, diagnosis of degenerative diseases such as Alzheimer’s) or Schizophrenia (see paragraph 0024, “schizophrenia”).

With respect to Claim 16, Jung discloses a system (see paragraph 0035, “EEG based system”, Fig. 1A #100) for generating diagnostic data associated with a likelihood of at least one patient developing at least one mental disease (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function like schizophrenia), comprising: 

provide at least one visual pattern to the at least one patient (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect); 
receive electroencephalogram (EEG) information from the at least one patient that is based on the at least one visual pattern (see paragraph 0042, acquire EEG signals from electrodes in contact with head of subject based on the response to the presented visual stimuli); and 
generate the diagnostic data based on the EEG information (see paragraph 0034, diagnosis and detection of disease progression with analysis of EEG data and see paragraph 0043, quantitative assessment produced by process to analyze data).

With respect to Claim 31, Jung discloses a method (see paragraph 0042, “method”, Fig. 1B #180) for generating diagnostic data associated with a likelihood of at least one patient developing at least one mental disease (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function like schizophrenia), comprising: 
providing at least one visual pattern to the at least one patient (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect); 
receiving electroencephalogram (EEG) information from the at least one patient that is based on the at least one visual pattern (see paragraph 0042, acquire EEG signals from electrodes in contact with head of subject based on the response to the presented visual stimuli); and 
using a computer hardware arrangement, generating the diagnostic data based on the EEG information (see paragraph 0034, diagnosis and detection of disease progression with 

With respect to Claim 46, Jung discloses a device (see paragraph 0037, “data processing unit implemented as a mobile communication device”) for providing at least one visual stimulation to at least one patient, comprising: 
a display arrangement (see paragraph 0044, “visual display unit”, Fig. 1C #112) configured to provide the at least one visual stimulation to the at least one patient (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect); 
an EEG arrangement configured to generate EEG information based on the at least one visual stimulation provided to the at least one patient; and 
a computer arrangement configured to generate diagnostic data based on the EEG information.

With respect to Claim 47, all limitations of claim 46 apply in which Jung further discloses at least one visual stimulation is at least one pattern (see paragraph 0042, present to a subject a visual stimulus in which the stimulus includes an optical effect).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jung  as applied to claim 1 and 47 above, and further in view of Wandell ("Chapter 5: The Retinal Representation," Foundation of Vision, Stanford Univ., March 25, 2016;).

With respect to Claim 3, all limitations of claim 1 apply. Jung discloses a frequency spectrum mapped to the regions of the visual stimulus display (see paragraph 0030).
Jung fails to disclose a low spatial frequency (LSF) or a high spatial frequency (HSF) stimulus. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the visual pattern as disclosed by Jung such as a low spatial frequency and high spatial frequency as taught by Wandell because the addition would have resulted in the predictable result of identifying the responses of visual stimuli at two specific frequencies (Wandell, see Page 22).

With respect to Claim 4, all limitations of claim 3 apply. Jung discloses segregating responses in the EEG information (see paragraph 0042, processing EEG signals to extract data associated with subject’s EEG signal response to presented visual stimuli).
Jung fails to disclose segregating responses in the EEG information from a subcortical magnocellular and parvocellular visual pathway based on the at least one of the LSF stimulus or the HSF stimulus.
Wandell teaches similar information from a sub subcortical magnocellular and parvocellular visual pathway (see Page 15, Fig. 5.12, “parvocellular and magnocellular layers”) based on the at least one of the LSF stimulus (see Page 22 and Fig. 5.19) or the HSF stimulus (see Page 22 and Fig. 5.19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional processing to the EEG information as disclosed by Jung such as information from magnocellular and parvocellular visual pathway as taught by Wandell because the addition would have resulted in the predictable result of identifying the responses of visual stimuli and different types of information sent to the brain (Wandell, see page 12).

With respect to Claim 48, all limitations of claim 47 apply. Jung discloses a frequency spectrum mapped to the regions of the visual stimulus display (see paragraph 0030).
Jung fails to disclose the at least one pattern includes at least one of a low spatial frequency stimulus and a high spatial frequency stimulus or a vertical grating.
Wandell teaches a similar visual pattern (see Page 21, Fig. 5.18) that includes at least one of a low spatial frequency (LSF) stimulus (see Page 22 and Fig. 5.19) and a high spatial frequency (HSF) stimulus (see Page 22 and Fig. 5.19) or a vertical grating (see Page 15, Fig. 5.12, “grating”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the visual pattern as disclosed by Jung such as a low spatial frequency and high spatial frequency as taught by Wandell because the addition would have resulted in the predictable result of identifying the responses of visual stimuli at two specific frequencies (Wandell, see Page 22).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung  as applied to claim 1 above, and further in view of Campbell (US 20130208245 A1).

With respect to Claim 9, all limitations of claim 1 apply. Jung discloses diagnostic data for diagnosing cognitive function (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function and see paragraph 0027, diagnosis of degenerative diseases such as Alzheimer’s).
Jung fails to disclose the diagnostic data is an amyloid distribution.
Campbell teaches the diagnostic data is an amyloid distribution (see paragraph 0079, “data of the variation of the structure and density of amyloid beta deposits and locations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features the diagnostic data as disclosed by Jung such as 

With respect to Claim 10, all limitations of claim 1 apply. Jung discloses diagnostic data for diagnosing cognitive function (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function and see paragraph 0027, diagnosis of degenerative diseases such as Alzheimer’s).
Jung fails to disclose the at least one patient is amyloid negative or amyloid positive.
Campbell teaches the at least one patient is amyloid negative or amyloid positive (see paragraph 0037, “presence of amyloid beta” and see paragraph 0071, Fig. 4, imaging done to visualize presence of amyloid or absence of amyloid on a subject’s retina).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the diagnostic data as disclosed by Jung such as identifying presence or absence of amyloid beta because the addition would have resulted in the predictable result of diagnosing Alzheimer’s disease (Campbell, see abstract).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 1 above, and further in view of Maddess (US 20100249532 A1).

With respect to Claim 11, all limitations of claim 1 apply. Jung discloses a visual pattern (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect). 
Jung fails to disclose initiating a motion onset component.
Maddess teaches a similar visual pattern (see paragraph 0158, “sequence of pictures”). and teaches initiating a motion onset component (see paragraph 0157, visual stimulus presented with visual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as initiating a motion onset component after a visual stimulus because it would have resulted in the predictable result of identifying responses during movements of a subject’s eye (Maddess, see paragraph 0024). 

With respect to Claim 12, all limitations of claim 11 apply. 
Jung fails to disclose the motion onset component is a N2m component.
Maddess teaches the motion onset component is a N2m component (see paragraph 0170, Fig. 21A and Fig. 21B, second peak after stimulus onset can be seen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as initiating a motion onset component after a visual stimulus because it would have resulted in the predictable result of identifying responses during movements of a subject’s eye (Maddess, see paragraph 0024). 

With respect to Claim 13, all limitations of claim 11 apply.
Jung fails to disclose ending the motion onset component.
Maddess teaches ending (see paragraph 0164, “8 test segments of 30 second duration”) the motion onset component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such 

With respect to Claim 14, all limitations of claim 13 apply. 
Jung fails to disclose an initiating a stimulus counterphase reversal.
Maddess teaches initiating a stimulus counterphase reversal (see paragraph 0138, “contrast reversing method”) after ending the motion onset component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as initiating a stimulus counterphase reversal because it would have resulted in the predictable result of identifying visual sensitivity due to rapid changes in stimuli (Maddess, see paragraph 0137).

With respect to Claim 15, all limitations of claim 13 apply.
Jung fails to disclose ending a stimulus counterphase reversal.
Maddess teaches ending a stimulus counterphase reversal (see paragraph 0138, “stimuli rapidly appear and then disappear in less than about 200ms”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as ending a stimulus counterphase reversal because it would have resulted in the predictable result of identifying visual sensitivity due to rapid changes in stimuli (Maddess, see paragraph 0137).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        /David J. McCrosky/Primary Examiner, Art Unit 3791